DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 23 are objected to because of the following informalities:
“wherein the first and adjacent heat exchange modules” in lines 2-3 should read --wherein the first and second heat exchange modules--.
In claim 23, “a heat exchange module” and “an adjacent heat exchange module” should read --a heat exchange module of the plurality of heat exchange modules-- and --an adjacent heat exchange module of the plurality of heat exchange modules-- respectively.
  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinulescu (US Patent No. 4,442,886) in view of Cengel (“Fundamentals of Thermal-Fluid Sciences”, NPL) and Huggins (US Patent No. 3,986,549).
Regarding claim 1, Dinulescu discloses method of using an indirect heat exchanger (Fig. 3) comprising:
a first inlet (arrow of a fluid flow 80 pointing towards heat exchanger 10, Fig. 3) for receiving a first fluid flow (80),
a first outlet (arrow of a fluid flow 80 pointing away from heat exchanger 10, Fig. 3) for discharging the first fluid flow (80),
a second inlet (arrow of a fluid flow 90 pointing towards heat exchanger 10, Fig. 3) for receiving a second fluid flow (90),
a second outlet (arrow of a fluid flow 90 pointing away from heat exchanger 10, Fig. 3) for discharging the second fluid flow (90),
a plurality of heat exchange modules (sections in the heat exchanger 10 respectively carrying a 1st, 2nd and 3rd passes of the fluids 80 and 90), the heat exchange modules each comprising a first module face (bottom side of the heat exchanger 10 in Fig. 3) and a second module face (top side of the heat exchanger 10 in Fig. 3) being opposite to each other in the first direction (the flowing direction of fluid flow 80), the heat exchange modules each comprising a third module face (front side of the heat exchanger 10 in Fig. 3) and a fourth module face (back side of the heat exchanger 10 in Fig. 3) being opposite to each other in the second direction (the flowing direction of fluid flow 90), and the heat exchange modules each comprising a plurality of first fluid flow channels (channels for fluid flow 80) extending between the first module face and the second module face for accommodating the first fluid flow (for fluid flow 80) and a plurality of second fluid flow channels (channels for fluid flow 90) extending between the third module face and the fourth module face for accommodating the second fluid flow (for fluid flow 90),
first manifolds (manifolds 17) fluidly connecting the plurality of first fluid flow channels of one of the heat exchange modules with the plurality of first fluid flow channels of an adjacent heat exchange module (the manifolds 17 fluidly connects 1st to 3rd passes of the fluid flow 80) thereby forming one or more first fluid paths (a meandering flow path of fluid 80) connecting the first inlet with the first outlet and running through two or more heat exchange modules (the two arrows of the fluid flow 80 in Fig. 3), and
second manifolds (the manifolds on front and back sides of the heat exchanger 10) fluidly connecting the plurality of second fluid flow channels of one of the heat exchange modules with the plurality of second fluid flow channels of an adjacent heat exchange module (the manifolds 17 fluidly connects 1st to 3rd passes of the fluid flow 90) thereby forming one or more second fluid paths (a meandering flow path of fluid 90) connecting the second inlet with the second outlet and running through two or more heat exchange modules (the two arrows of the fluid flow 90 in Fig. 3);
the method comprising the steps of:
bringing the first fluid flow in one of the first fluid flow channels (the fluid 80 flows in the 1st pass in one of the channels for the fluid 80) and recollecting the first fluid flow in one of the first manifolds several times when traveling through the indirect heat exchanger (the fluid 80 exits in the 1st pass and recollecting the fluid in manifold 17 on top side of the heat exchanger, “several times” is interpreted as the manifold 17 recollects several fluid streams 80 exiting the 1st pass);
bringing the second fluid flow in one of the second fluid flow channels (the fluid 90 flows in the 1st pass in one of the channels for the fluid 90) and recollecting the second fluid flow in one of the second manifolds several times when traveling through the indirect heat exchanger (the fluid 90 exits in the 1st pass and recollecting the fluid in manifold on back side of the heat exchanger, “several times” is interpreted as the manifold recollects several fluid streams 90 exiting the 1st pass), and
the first manifolds (manifolds 17) collecting the first fluid from a first heat exchange module (section of the heat exchanger 10 carrying a 1st pass of the fluid 80) of the plurality of heat exchange modules, conveying at least part of the first fluid to a second heat exchange module of the plurality of heat exchange modules (the manifolds 17 define the meandering path of fluid 80 and at least convey the fluid 80 discharged from the 1st pass to 2nd pass of the heat exchanger 10), wherein the second heat exchange module being adjacent to the first heat exchange module (1st pass and 2nd pass of the heat exchanger 10 are adjacent), and feeding the first fluid to the first fluid flow channels of the second heat exchange module (feeding the fluid 80 into the 2nd pass),
wherein at least one of the first manifolds and the second manifolds fluidly connecting at least two of the heat exchange modules adjacent in the third direction (the manifolds 17 and front/back side manifolds convey respectively the fluid 80 and 90 to a corresponding subsequent pass of the heat exchanger).
Dinulescu fails to disclose a plurality of heat exchange modules arranged in a rectangular grid, the grid having a first direction, a second direction and a third direction,
wherein the first fluid flow channels have a first channel length L1 in the first direction, the first channel length L1 being smaller or equal to the thermal entrance length LTL,1 of the first fluid in the first fluid flow channels for predetermined design operating parameters of the indirect heat exchanger,
wherein the second fluid flow channels have a second channel length L2 in the second direction, the second channel length L2 being smaller or equal to the thermal entrance length LTL,2 of the second fluid in the second fluid flow channels for predetermined design operating parameters of the indirect heat exchanger.
Cengel (page 760, and Fig. 17-24) discloses that the heat transfer coefficient is highest at entry regions (i.e. within the thermal entry length) and the heat transfer coefficient becomes steady in the fully developed region. Cengel also discloses that the enhancement of the heat transfer coefficients can be significant for short tubes but negligible for long ones.
According to Cengel’s teachings, one of ordinary skill in the art would modify the channels for both “make up air” and “process gas” of the cores 48 shorter equal to the thermal entry length, in order to provide heat exchange in a tube region having the highest heat transfer coefficient in particular to the specific fluid properties (ex. velocity and temperature) in the channels. As a result, Dinolescu in view of Cengel discloses wherein the first fluid flow channels have a first channel length L1 in the first direction, the first channel length L1 being smaller or equal to the thermal entrance length LTL,1 of the first fluid in the first fluid flow channels (channel length of the “make up air” shorter or equal the thermal entry length) for predetermined design operating parameters of the indirect heat exchanger (for optimum heat exchange in the core 48), and
wherein the second fluid flow channels have a second channel length L2 in the second direction, the second channel length L2 being smaller or equal to the thermal entrance length LTL,2 of the second fluid in the second fluid flow channels (channel length of the “process gas” shorter or equal the thermal entry length) for predetermined design operating parameters of the indirect heat exchanger (for optimum heat exchange in the core 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the first fluid flow channels have a first channel length L1 in the first direction, the first channel length L1 being smaller or equal to the thermal entrance length LTL,1 of the first fluid in the first fluid flow channels for predetermined design operating parameters of the indirect heat exchanger,
wherein the second fluid flow channels have a second channel length L2 in the second direction, the second channel length L2 being smaller or equal to the thermal entrance length LTL,2 of the second fluid in the second fluid flow channels for predetermined design operating parameters of the indirect heat exchanger in Dinolescu as taught by Cengel in order to perform the heat exchange in the tube or channel with the highest heat transfer coefficient.
Huggins discloses a plurality of heat exchange modules (heat exchangers 10, Fig. 3) arranged in a rectangular grid (in a 2x2 grid), the grid having a first direction (vertical direction), a second direction (horizontal direction) and a third direction (stacking direction of plate and fins 15 in each core 48, see Fig. 3). Huggins further discloses first and second manifolds as shown below:

    PNG
    media_image1.png
    380
    523
    media_image1.png
    Greyscale

Thus, the heat exchangers 10 of Dinulescu may be duplicated to include four heat exchangers 10, in 2x2 configuration (see annotated figure for heat exchangers 1-4), and include additional first and second manifolds connecting adjacent heat exchangers 10. As a result, the combination of Dinulescu and Huggins includes:
“first manifolds” includes manifolds 17 in each heat exchangers 1-4 of Dinulescu, a manifold to split from the flow source to two streams of fluid flow 80 into heat exchangers 1 and 3 as taught by Huggins (see annotated figure below), two manifolds connecting the fluid 80 between the heat exchangers 1, 2; and 3, 4 as taught by Huggins (see annotated figure below) and a manifold to combine the two streams of fluid flow 80 discharge from the heat exchangers 2 and 4 as taught by Huggins.
“second manifolds” includes manifolds for fluid 90 in each heat exchangers 1-4 of Dinulescu, a manifold to split from the flow source to two streams of fluid flow 90 into heat exchangers 1 and 2 as taught by Huggins (see annotated figure below), two manifolds connecting the fluid 90 between the heat exchangers 1, 3; and 2, 4 as taught by Huggins (see annotated figure below) and a manifold to combine the two streams of fluid flow 90 discharge from the heat exchangers 3 and 4.
“a first heat exchange module” refers to any one of the first pass of fluids 80 and 90 in the 2x2 heat exchangers 10.
“a second heat exchange module” refers to any one of the second pass of fluids 80 and 90 in the 2x2 heat exchangers 10.

    PNG
    media_image2.png
    632
    729
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a plurality of heat exchange modules arranged in a rectangular grid, the grid having a first direction a second direction and a third direction in Dinulescu as taught by Huggins in order to increase heat exchange capacity.
Regarding claim 4, Dinolescu fails to disclose wherein the first channel length L1 is longer or shorter than the second channel length L2.
Huggins (Fig. 4) further discloses wherein the first channel length L1 is longer or shorter than the second channel length L2 (channels for air 39 is longer than the channels for hot gas 40).
It is understood that longer channels provide more heat exchange surface for greater heat exchange than shorter channels, while shorter channels provide less fluid friction and pressure loss than long channels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first channel length L1 is longer or shorter than the second channel length L2 in order to provide greater heat exchange or less pressure loss in the heat exchanger.
Regarding claim 5, Dinulescu as modified further discloses wherein the first heat exchange module and the second heat exchange module adjacent in the first direction (a 1st pass section of heat exchanger 1 is adjacent to a 2nd pass of the heat exchanger 2 in the 1st direction, see annotated figure above), wherein the first and second heat exchange modules are positioned at an intermediate distance with respect to each other (a distance between the heat exchangers 1 and 2), thereby creating the first manifolds (for clearance of the first manifolds) and wherein heat exchange modules adjacent in the second direction are positioned at an intermediate distance (dy) with respect to each other, thereby creating the second manifolds (a distance between the heat exchangers 1, 3; and 2, 4 adjacent in 2nd direction).
Regarding claim 6, Dinulescu as modified further discloses wherein within the heat exchange modules the plurality of first fluid flow channels and the plurality of second fluid flow channels are stacked in the third direction (see channels for fluids 80 and 90 are stacked as shown in the annotated figure above).
Regarding claim 7, Dinulescu as modified further discloses wherein the first manifolds fluidly connect the first and second heat exchange modules adjacent in the first direction (the first manifolds between heat exchangers 1, 2; and 3, 4 adjacent in the 1st direction fluidly connecting between 1st and 2nd pass in respective heat exchanger), and the second manifolds fluidly connect the first and second heat exchange modules adjacent in the first direction (the second manifolds to split and combine two streams of fluid 90 at at inlet/outlet side heat exchangers 1, 2; and 3, 4 adjacent in the 1st direction).
Regarding claim 8, Dinulescu as modified further discloses wherein the first manifolds fluidly connect the first and second heat exchange modules adjacent in the third direction (the first manifolds 17 in each heat exchangers 1-4 fluidly connecting respective 1st and 2nd pass in third direction), and the second manifolds fluidly connect the first and second heat exchange modules adjacent in the third direction (the second manifolds of fluid 90 in each heat exchangers 1-4 connecting respective 1st and 2nd pass in third direction).
Regarding claim 9, Dinulescu as modified further discloses wherein the first manifolds fluidly connecting the heat exchange modules adjacent in the first direction (the first manifolds positioned and fluidly connected between heat exchangers 1, 2; and 3, 4 adjacent in the 1st direction) and the first manifolds fluidly connecting two of the heat exchange modules adjacent in the second or third direction (the first manifolds 17 in each heat exchangers 1-4 fluidly connecting adjacent 1st and 2nd pass in third direction).
Regarding claim 10, Dinulescu as modified further discloses wherein the second manifolds fluidly connecting two of the heat exchange modules adjacent in the second direction (the second manifolds positioned and fluidly connected between heat exchangers 1, 3; and 2, 4 adjacent in the 2nd direction) and the second manifolds fluidly connecting two of the heat exchange modules adjacent in the first or third direction (the first manifolds for fluid 90 in each heat exchangers 1-4 fluidly connecting adjacent 1st and 2nd pass in third direction).
Regarding claim 11, Dinulescu as modified fails to disclose wherein the first inlet comprises a first distribution header, the first outlet comprises a first collection header, the second inlet comprises a second distribution header and the second outlet comprises a second collection header.
Huggins further discloses wherein the first inlet comprises a first distribution header, the first outlet comprises a first collection header, the second inlet comprises a second distribution header and the second outlet comprises a second collection header (see annotated figure 1 below, note that the collection headers are the respective frame at the openings of the heat exchanger).

    PNG
    media_image3.png
    525
    862
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first inlet comprises a first distribution header, the first outlet comprises a first collection header, the second inlet comprises a second distribution header and the second outlet comprises a second collection header in Dinulescu as taught by Huggins in order to direct the fluid into or collect from the heat exchanger channels.
Regarding claim 13, Dinulescu as modified further discloses wherein a first set of the first fluid paths and a first set of the second fluid paths being associated with a first set of the heat exchange modules (1st pass of fluids 80 and 90 is associated with the 1st pass section of the heat exchanger 10) and a second set of the first fluid paths and a second set of the second fluid paths being associated with a second set of the heat exchange modules (2nd pass of fluids 80 and 90 is associated with the 2nd pass section of the heat exchanger 10).
Regarding claim 23, Dinulescu as modified further discloses wherein the second manifolds collecting the second fluid from a heat exchange module, conveying at least part of the second fluid to an adjacent heat exchange module and feeding the second fluid to the second fluid flow channels of the adjacent heat exchange module (see the manifolds for fluid 90 in heat exchangers 1-4 collecting the fluid 90 from the 1st pass and directs the fluid to an adjacent 2nd pass).
Regarding claim 24, Dinulescu as modified further discloses wherein the indirect heat exchanger comprising at least 8 heat exchanger modules (modified Dinulescu includes 1st and 2nd passes in each heat exchangers 1-4, see annotated figure above, thus Dinulescu has at least 8 heat exchanger modules).
Claims 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinulescu (US Patent No. 4,442,886), Cengel (“Fundamentals of Thermal-Fluid Sciences”, NPL) and Huggins (US Patent No. 3,986,549) as applied to claim 1 above, and further in view of Small (US Patent No. 4,050,506).
Regarding claim 14, Dinolescu as modified fails to disclose the step of using the indirect heat exchanger for the processing of liquefied natural gas or liquefying natural gas.
Small discloses a plate heat exchanger (Fig. 1 and 2). Small further discloses the heat exchanger is useful in liquefying natural gas (see “Background of the Invention”).
Since both Dinolescu and Small disclose plate heat exchangers, the heat exchanger of Dinolescu may be modified (to include features in Figs. 1 and 3 and controls as disclosed) to be used as processing of liquefied natural gas or liquefying natural gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the step of using the indirect heat exchanger for the processing of liquefied natural gas or liquefying natural gas in Dinolescu as taught by Small as to further expand an application of the heat exchanger in Dinolescu.
Regarding claim 25, Dinolescu as modified in claim 14 further discloses wherein the first fluid being a refrigerant, the second fluid being a process stream (the process of using the heat exchanger of Dinolescu for processing of liquefied natural gas or liquefying natural gas as taught by Small includes the first fluid being a refrigerant, see col. 2, lines 34-40 and the second fluid being a hot fluid which is a natural gas and is condensed, col. col.3, lines 54-58).
Dinolescu fails to disclose flow rates of the refrigerant and the process stream being in the order of 0.5 to 20 m/s.
It is noted that the flow rate for the fluids in the heat exchanger is a result effective variable. Fig. 9 and col. 4, lines 11-68 and col. 5, lines 1-22 of Small discloses that the flow rate of the cold liquid (or refrigerant) and hot vapor is controlled to adjust the capacity of the heat exchanger. Further, as shown in the NPL above, Reynold’s number and the thermal entrance length vary as a result of a change in flow rate. Therefore, the discovery of the flow rate range of the heat exchanger is not novel. One of ordinary skill in the art would perform routine experimentation to include the range as claimed for optimum result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided flow rates of the refrigerant and the process stream being in the order of 0.5 to 20 m/s in Dinolescu as taught by Small through routine optimization for efficiency of the heat exchanger (col. 4, lines 24-32 of Small).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinulescu (US Patent No. 4,442,886), Cengel (“Fundamentals of Thermal-Fluid Sciences”, NPL) and Huggins (US Patent No. 3,986,549) as applied to claim 1 above, and further in view of Mathias (US PGPub No. 2004/0031592).
Regarding claim 22, Dinolescu as modified fails to disclose wherein the first fluid flow channels and/or the second fluid flow channels having a diameter of less than 1 mm.
Mathias discloses wherein the first fluid flow channels and/or the second fluid flow channels having a diameter of less than 1 mm (see Fig. 17 and paragraph 0172, the heat transfer coefficients h, increase as the hydraulic diameter Dh decreases and the channel cross-section may be circular, paragraph 0174).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first fluid flow channels and/or the second fluid flow channels having a diameter of less than 1 mm in Dinolescu as taught by Mathias in order to increase heat transfer coefficient.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinulescu (US Patent No. 4,442,886), Cengel (“Fundamentals of Thermal-Fluid Sciences”, NPL) and Huggins (US Patent No. 3,986,549) as applied to claim 1 above, and further in view of Takahashi (US PGPub No. 2010/0015906) and Stansfield (US Patent No. 6,357,396).
Regarding claim 26, Dinolescu as modified in claim 1 fails to disclose the step of controlling a flow rate of the first fluid flow, inlet temperature of the first fluid flow, inlet pressure of the first fluid flow, flow rate of the second fluid flow, inlet temperature of the second fluid flow, inlet pressure of the second fluid flow, such that the first fluid flow and the second fluid flow are laminar in the first fluid flow channels and the second fluid flow channels.
Takahashi discloses controlling of an inlet temperature of heat exchanging fluids ERA (by heat exchangers 10 and 50a) and OSA (by bypass duct 4); and controlling of a flow rate and inlet pressure of the first fluid flow of heat exchanging fluids ERA and OSA (by adjusting the blowers 52 and 53, see paragraph 0176, which affects the flow velocity and pressure). Further, in heat exchangers, it is understood that controlling the temperature, flow rate and pressure of a fluid flow affect heat exchange to control the capacity of heat exchanger.
Stansfield discloses that the gas pressure loss decreases linearly as the flow rate decreases under laminar flow conditions (col. 11, lines 20-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the step of controlling a flow rate of the first fluid flow, inlet temperature of the first fluid flow, inlet pressure of the first fluid flow, flow rate of the second fluid flow, inlet temperature of the second fluid flow, inlet pressure of the second fluid flow, such that the first fluid flow and the second fluid flow are laminar in the first fluid flow channels and the second fluid flow channels in Dinolescu as taught by Takahashi and Stansfield in order to adjust the capacity of the heat exchanger and to reduce the pressure loss in the flow channel.
 Regarding claim 27, Dinolescu as modified fails to disclose wherein the first fluid flow in the first fluid flow channels and the second fluid flow in the second fluid flow channels having a Reynolds number up to 900.
As noted in claim 26 above, Stansfield discloses that the gas pressure loss reduces as the flow rate decreases. Further, Reynold’s number is proportional to flow velocity (see the formula in col. 11 of Stansfield). Therefore, the range of Reynold’s number as recited is a result effective in heat exchangers. One skilled in the art would provide routine experimentation to the recited Reynold’s number in order to obtain an optimum pressure loss value in a heat exchanger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first fluid flow in the first fluid flow channels and the second fluid flow in the second fluid flow channels having a Reynolds number up to 900 in Dinolescu as taught by Stansfield through routine experimentation in order to obtain the optimum value of pressure loss in the heat exchanger.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-11, 13-14 and 22-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763